Hill, C. J.
1. In a suit in a justice’s court on an account, where the judgment was in favor of the plaintiff, for principal and interest, it was not erroneous for the justice to enter a judgment for the amount of interest, as well as for the principal, due on the account, at 7 per cent, per annum from the date when the account became due; nor to enter judgment against the defendant for the costs, including the jury fee (paid by the plaintiff on reception of the verdict), when the ease was appealed to a jury in the justice’s court.
2. No error of law appears, and there is some slight evidence to support the verdict in the justice’s court; hence, the judgment of the superior court in overruling the certiorari must be Affirmed.